Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement No.333-167552 on Form S-8 of our reports dated March18, 2013, relating to the combined and consolidated financial statements of Furiex Pharmaceuticals, Inc. and subsidiaries (the “Company”), and the effectiveness of the Company’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of the Company for the year ended December31, 2012. /s/ DELOITTE& TOUCHE LLP Raleigh, North Carolina March18, 2013
